Citation Nr: 0127270	
Decision Date: 12/13/01    Archive Date: 12/19/01	

DOCKET NO.  00-07 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from February 1975 to 
March 1979.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a September 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  


REMAND

The veteran seeks entitlement to service connection for PTSD, 
which she maintains is the result of harassment and a sexual 
assault in service.  

At the outset of the veteran's claim, the applicable VA law 
and enabling regulations set forth the substantive elements 
required to establish service connection for PTSD.   
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(f) 
(1995).  At that time, service connection for PTSD required 
medical evidence establishing a clear diagnosis of the 
condition; credible supporting evidence that the claimed 
inservice stressor actually occurred; and a link, established 
by medical evidence, between the "current" PTSD 
symptomatology and the claimed inservice stressor.  

During the pendency of the appeal, the enabling regulation 
was revised, effective March 7, 1997.  As a result of the 
revision, service connection for PTSD required medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between "current" symptoms and the inservice 
stressor; and credible supporting evidence that the claimed 
inservice stressor actually occurred.  

Parenthetically, it should be noted that under both the old 
and new laws and regulations, when the evidence established 
that the veteran had engaged in combat with the enemy or had 
been a prisoner of war, the veteran's lay testimony alone 
could establish incurrence of the claimed inservice stressor.  

When a change occurs in an applicable statute or regulation, 
after a claim has been filed, but before a final decision has 
been rendered, the Board must apply the version which is most 
favorable to the claimant, unless Congress has expressly 
provided otherwise, or has authorized VA to provide otherwise 
and VA has done so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

As noted above, the veteran contends that her PTSD is the 
result of a sexual assault and harassment on the job which 
occurred in service in August 1976 and February 1977.  In 
such cases, more particularized requirements are established 
to verify whether the alleged stressor actually occurred.  
Manual M 21-1, Part III, paragraph 5.14c; see Patton v. West, 
12 Vet. App. 272, 278-80 (1999).  This does not mean that the 
evidence must actually prove that the incident occurred, 
rather it means that the evidence must at least be in 
equipoise with respect to whether the incident actually 
occurred.  That is, there must be an approximate balance of 
positive and negative evidence regarding whether the claimed 
stressor actually occurred.  In such cases, all reasonable 
doubt is resolved in favor of the veteran.  38 U.S.C.A. 
§ 5107(b) (West 1991 and Supp. 2001); Patton¸ 
12 Vet. App. at 280.  

The veteran's service medical records show that from 
November 1975 to February 1977, she was treated on several 
occasions for psychiatric complaints.  The various diagnoses 
were depression, reclusiveness, and passive-aggressive 
traits.  The service medical records and her service 
personnel records show that such problems were related, in 
part, to reduced professional performance and adaptability.  
During treatment in February 1976, the veteran complained of 
harassment by a particular nurse. 

The veteran's service personnel records show that from 
January 1976 through January 1977, the ratings on her 
performance appraisals fluctuated.  In the following months, 
she initiated a Congressional inquiry.  On VA Form 21-4138, 
received in March 2000, she reported that she had a cover 
letter saying that the Congressional investigation had been 
initiated because of trauma she had experienced as the result 
of rape.  That cover letter has not been associated with the 
veteran's claims folder. 

In a September 1998 letter to the Department of the Navy, the 
veteran reported that she was trying to locate a former 
service member, E. M., who had knowledge of her case.  It is 
unclear whether the veteran was able to locate that 
individual.

Post service medical records, dated since the mid-1990's, 
show that the veteran has been treated or examined for 
psychiatric disability, including dysthymia, generalized 
anxiety, depression, a personality disorder, and PTSD.  
Following VA psychiatric examinations in April 1995 and 
August 1996, there was no diagnosis of PTSD.  Following a VA 
psychiatric examination in October 1998, the veteran received 
diagnoses of PTSD and dysthymia.  

In May 2000, S. T., L. P. C., reported that she had been 
seeing the veteran in individual counseling for over 
10 months in weekly sessions.  She felt that the veteran met 
all of the criteria for a diagnosis of PTSD associated with a 
sexual assault and repeated harassment in service.  S. T.'s 
clinical records have not been associated with the claims 
folder.

During the pendency of this appeal, there was another 
significant change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096, 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq.) 
(West Supp. 2001))  That law redefined the obligations of the 
VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
VCAA Public Law No. 106-475, 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A).  
That change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet filed as of that date.  
VCAA, Public Law No. 106-475, § 7, sub part (a), 114 Stat 
2096, 2099-2100 (2000).  In June 2001, the VA notified the 
veteran of the newly enacted VCAA.  

Inasmuch as there may be outstanding evidence in this case; 
and in light of the veteran's various psychiatric diagnoses, 
the Board is of the opinion that further development of the 
record is warranted prior to further appellate consideration.  
Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. § 5102, 5103, and 5103A (West 
1991 and Supp. 2001) are fully complied 
with and satisfied.  

2.  The RO should request that the 
veteran describe the inservice 
incident(s) that she feels contributed to 
her claimed PTSD.  For each incident, she 
should identify places; dates or the 
approximate time period; and units of 
assignment.  She should also identify any 
other sources (military or nonmilitary) 
that may provide information concerning 
the incident(s).  Such sources could 
include, but are not limited to, the name 
and address of any facility from which 
the veteran sought help at the time of 
the claimed stressor, including that of a 
rape crisis center, a counseling 
facility, or a health clinic.  The 
veteran should also identify any 
personnel who may have knowledge of any 
of the incidents involved and request a 
statement from them concerning such 
incidents.  In this regard, the RO should 
assist the veteran in locating E. M., a 
former fellow service member.  The RO 
should also request that the veteran 
provide the cover letter from a 
Congressional investigation in service 
which was reportedly conducted in 
association with trauma which she had 
sustained as the result of a rape in 
service.  The veteran should be informed 
that the failure to provide specific 
information could result in the inability 
to verify the claimed stressor(s).  
Failures to respond or negative replies 
to any request must be noted in writing 
and associated with the claims folder.
3.  The RO should request that the 
veteran provide the names, addresses, and 
approximate dates of treatment or 
examination, for all health care 
providers who may possess additional 
records relevant to the issue of 
entitlement to service connection for 
PTSD.  After obtaining any necessary 
authorization, the RO should request 
copies of all indicated records not 
currently on file directly from the 
providers.  In particular, the RO should 
request the clinical records from S. T., 
L. P. C., who counseled the veteran for 
approximately 10 months prior to 
May 2000.  The RO should also request 
that the veteran provide any additional 
relevant medical records she may possess.  
Failures to respond and negative replies 
to any request must be noted in writing 
and associated with the claims folder.  

4. If the RO determines that at least one 
of the claimed stressors is supported by 
the evidence, the RO should schedule the 
veteran for a psychiatric examination to 
determine the nature and extent of any 
psychiatric disability found to be 
present.  All indicated tests and studies 
should be performed, and any indicated 
consultation should be scheduled.  The 
veteran's claims folder must be made 
available to the examiner for review.  
The examiner must specifically confirm or 
rule out a diagnosis of PTSD.  If PTSD is 
found, the examiner should identify the 
diagnostic criteria, including the 
specific stressors supporting the 
diagnosis.  If PTSD is not found, the 
examiner should explain why the veteran 
does not meet the criteria for that 
diagnosis.  The rationale for all 
opinions must be provided.  

5.  When the requested actions have been 
completed, the RO should undertake any 
other indicated development and then 
readjudicate the issue of entitlement to 
service connection for PTSD.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, she and 
her representative must be furnished a 
supplemental statement of the case and 
afforded an opportunity to respond.  
Thereafter, if otherwise in order, the 
case should be returned to the Board for 
further appellate action. 

By this REMAND, the Board intimates no opinion as to the 
final disposition of the issue.  It must be emphasized, 
however, that the veteran has the right to submit any 
additional evidence and/or argument on the matter the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369, 372-373 (1999).



		
	F. Judge Flowers
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



